Requestor:   Alan O. Minsker, Esq., County Attorney County of Cattaraugus 303 Court Street Little Valley, N Y 14755
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
Your inquiry concerning the compatibility of the offices of county treasurer and city alderman has been referred to us by the Comptroller's Office.
Under section 411 of the County Law:
  "No county judge, family court judge, surrogate, district attorney, sheriff, county clerk or any elective county officer shall be eligible to hold at the same time any other elective county or town office, or that of city supervisor."
This provision does not prohibit the holding of the elective office of county treasurer and the office of city alderman. Further, we see no basis for finding that the positions are incompatible. In the event that a conflict arises, the proper remedy is recusal.
We conclude that the positions of county treasurer and city alderman are compatible.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.